DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 30-31, and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Since each claim contains a limitation that is not physically possible to meet, no prior art rejection has been presented for these claims. In the instant case:

In Claim 22, the applicant claims: The wheeler kit as recited in claim 21, wherein the chassis is configured to extend exclusively in a single plane between the front axle and the mounting interface. This lacks enablement because applicant has claimed an exclusively two dimensional structure, which is impossible to create. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 30 recites: The wheeler kit as recited in claim 16, wherein, each of the at least two wheel units comprise two wheels, and further comprising: a torque-proof drive shaft which is configured to link the two wheels of at least one of the at least two wheel units; and at least one brake device which is functionally connected with at least one of the at least two wheel units, the at least one brake device being configured to engage one wheel of one of the at least two wheel units. It is not possible to create a drive shaft that is incapable of experiencing torque. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 31 is rejected for depending from claim 30.

In Claim 36: Applicant claims: A method of using a mounting interface to reversibly couple a module selected from a group of at least two modules, the module comprising a personal support, to a walking aid knee wheeler, the method comprising: providing the walking aid knee wheeler of the wheeler kit as recited in claim 16; providing the module; and coupling the module to the chassis of the walking aid knee wheeler via the mounting interface. It is not understood how it is possible for a group of two things to contain only one thing (equivalent to drawing two different marbles from a bag containing only one marble). Additionally, this claim appears to contain an improper Markush group. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29, 33, 36, and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 24 and 33: the limitation “scooter (footbike)” is indefinite because it is unclear what is meant by the limitation “scooter,” followed by the parenthetical limitation “footbike.”

In claim 29, it is unclear if the three modules are further defining the modules of claim 16 or new modules in addition to the modules of claim 16.

In claim 33, line 3, “a coupling in of the at least two personal supports” is indefinite because it is unclear if one or both must be coupled. As best understood, just one must be coupled since applicant does not have support for simultaneous coupling. 

In claim 36, “providing the walking aid knee wheeler of the wheeler kit as recited in claim 16” is indefinite; it is unclear which elements applicant is importing; further, requiring only a portion of the claim is improper if that is applicant’s intention.

Claim 37 is indefinite for several reasons. Applicant has claimed: “A method of using a chassis of a walking aid knee wheeler as a mounting interface to reversibly couple and support at least one personal support, the method comprising: providing the walking aid knee wheeler of the wheeler kit as recited in claim 16 (it is unclear which elements applicant is importing; further, requiring only a portion of the claim is improper if that is applicant’s intention); providing the at least one personal support (it is unclear if this is the support of claim 16 or a separate element since it has its own “providing” step); and reversibly coupling and supporting the at least one personal support to the chassis of the walking aid knee wheeler as the mounting interface (unclear what is meant by “as the mounting interface”, this is best understood as “at the mounting interface”), wherein, the coupling and supporting is arranged in a vertical position corresponding to a vertical position of at least one of the at least two axles of the walking aid knee wheeler or thereunder (it is unclear to what “thereunder” is in reference to) or in a height section which is overlapped by at least one of the at least two wheel units of the walking aid knee wheeler.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 16-19, 21, 23-29, 32-35, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franson et al (US 2017/0165146; effectively filed 12/15/2015).


Claim 16: A wheeler kit comprising: a walking aid knee wheeler configured to support a knee of a person having a walking difficulty (as seen in FIG 3), the walking aid knee wheeler comprising, a chassis (assembly of 14 and 16) comprising a mounting interface (44), and at least two wheel units pivotably mounted on the chassis in at least two axles (three wheels 18, 30, 32, all rotatable/pivotally mounted on axles in as much as applicant has shown the same); and at least one module (46) comprising a personal support which comprises a knee support (42) which is configured to be reversibly coupled in the mounting interface with the chassis (See FIG 8, which shows an adjustable connection of 42 to the mounting interface via adjustable tubes 68 and 70, made adjustable by actuating lever 66; while [0040] discusses the vertical adjustment, it is the Office’s best understanding that rotation is also permitted since the lever decouples the tubes 68 and 70 and there are no interfering structures that would prohibit rotation; since releasing the lever 66 locks the tubes 68 and 70 in position, it would permit many different orientations, including those claimed by applicant) or at least one further module comprising a further personal support which comprises a seat which is configured for at least one sitting position of the person having the walking difficulty, the at least one further module being configured to be reversibly coupled in the mounting interface with the chassis (not required since this is an “or” clause, however the bracket connecting 68 to 42 with three bolts as seen in FIG 7 is considered to be the further personal support since a user could sit on it indirectly via the knee pad 42), wherein, the mounting interface is arranged further downward than a highest point of at least one of the at least two wheel units (the base of the mounting interface 44 is arranged below the highest point of the wheels as seen in FIG 3).

Claim 17: The wheeler kit as recited in claim 16, wherein the mounting interface is arranged further downward than a vertical position between at least one of the at least two axles (an arbitrary distance that could be defined almost anywhere) and the highest point of at least one of the at least two wheel units (as discussed above and seen in FIG 3).

Claim 18: The wheeler kit as recited in claim 16, wherein the personal support is supportable in a vertical position, between at least one of the at least two axles and the highest point of at least one of the at least two wheel units at the chassis (vertically supported in such as position by 72 and 44 as seen in FIG 3 and discussed above).

Claim 19: The wheeler kit as recited in claim 16, wherein, the at least two axels comprises a front axle and a rear axle (for one of the front and rear wheels), and the mounting interface is arranged between the at least two axles, but closer to the rear axle than to the front axle (as seen in FIG 3).


Claim 21: The wheeler kit as recited in claim 19, wherein the chassis is configured to extend in a single plane in which the mounting interface is also arranged (see FIG 2 – there is a shared vertical plane intersecting 44, 16 and 14).

Claim 23: The wheeler kit as recited in claim 16, wherein, at least one of the personal support and the further personal support comprises a mounting coupling (68), and the personal support, the further personal support, or the mounting coupling of the personal support or the further personal support comprises at least one mounting plate (plate/bracket connecting 68 to 42 with three bolts as seen in FIG 7) which is configured for the mounting interface of the chassis (this is a broad limitation; the plate/bracket is configured to indirectly connect to the mounting interface via 68 to support the user).

Claim 24: The wheeler kit as recited in claim 19, further comprising: at least one foot support arranged on the chassis or above the chassis (members 80 as seen in FIG 2 are capable of being used as foot supports), the at least one foot support defining at least one standing position for the person (wherein a user could stand on the supports 80), wherein, the walking aid knee wheeler is further configured as a scooter (wherein the device is capable of being used as a scooter), and the mounting interface is arranged to be in part vertically integrated within the chassis (as seen in FIG 2) so that the foot support is free when the personal support or the further personal support is mounted or demounted (wherein the members 80 are free of interference with either support as seen in FIG 2).

Claim 25: The wheeler kit as recited in claim 24, wherein the chassis is configured to define a supporting plane for the foot support between the front axle and the rear axle at least in sections (the chassis supports the members 80 in a plane between the front and rear axles as seen in FIG 2).

Claim 26: The wheeler kit as recited in claim 24, wherein, the chassis further comprises two longitudinal supports, each of which are configured to project in parallel to each other, at least in sections (perimeters of 20 and 26 extend cylindrically in parallel as seen in FIG 3).

Claim 27: The wheeler kit as recited in claim 16, wherein, the personal support comprises a support strut (68), the walking aid knee wheeler is further configured as a seat scooter for the person (wherein a person could sit on the knee support), and the knee support is further configured as a seat (as discussed above).

Claim 28: The wheeler kit as recited in claim 16, wherein, the walking aid knee wheeler is further configured as a seat scooter for the person (as discussed above), the chassis further comprises a further mounting interface (20), and the wheeler kit further comprises: at least one medical-technical module comprising a leg support which is configured to support a shank of the person (handlebar 28 is capable of supporting a leg), the leg support being demountably supportable in the further mounting interface at the chassis (by removing the handlebars by decoupling hinge 38).

Claim 29: The wheeler kit as recited in claim 16, further comprising: at least three modules comprising, a medical-technical module comprising the knee support (42), a medical-technical module comprising a seat (bracket connecting 68 to 42 as discussed above), and a medical-technical leg support (handlebars 28 as discussed above), and at least two mounting interfaces for the at least three modules (20 and 44 as discussed above).

Claim 32: A modular wheeler kit comprising: a walking aid knee wheeler which is configurable to support a knee of a person having a walking difficulty and for at least one further medical-technical function comprising a seat scooter-function for the person; and at least two modules comprising, at least one personal support comprising a knee support and a part of a mounting coupling, at least one further personal support comprising a seat and a part of a mounting coupling, and at least one mounting interface which is configured for the respective mounting coupling, wherein, the at least one mounting interface is arranged so that the respective personal support is reversibly mountable (all as discussed above) in a height of a standing position (as seen in FIG 3) and is supportable in the height of the standing position or further downward on the chassis (as seen in FIG 3, also wherein 42 is vertically adjustable as discussed in [0040]), and the mounting interface is arranged further downward than a highest point of at least one wheel unit of the walking aid knee wheeler (as discussed above).

Claim 33: A method for configuring a walking aid knee wheeler via a wheeler kit for at least two medical-technical functions comprising a knee wheeler-function and a seat scooter-function, the method comprising: providing at least two personal supports for the at least two respective medical- technical functions which are separate from the walking aid knee wheeler, each of the at least two personal supports comprising a part of a mounting coupling; providing the walking aid knee wheeler with at least one wheel unit and a chassis, the chassis comprising at least one mounting interface which is correspondingly configured for the part of the mounting coupling, the at least one mounting interface being arranged further downward than a highest point of the at least one wheel unit; and coupling one of the at least two personal supports to the mounting interface so as to provide a configuration as a knee wheeler (all as discussed above).

Claim 34: The method as recited in claim 33, wherein, the walking aid knee wheeler further comprises at least one axle, and the configuration is performed via a coupling in of the mounting interface further downward than a highest point of the at least one wheel unit of the walking aid knee wheeler (as discussed above)

Claim 35: The method as recited in claim 33, wherein, the walking aid knee wheeler further comprises at least one axle, and the configuration is performed via a coupling in of the at least two personal supports in a vertical position between the at least one axle and a highest point of the at least one wheel unit to the chassis (as discussed above and seen in FIG 3 as best understood).

Claim 37: A method of using a chassis of a walking aid knee wheeler as a mounting interface to reversibly couple and support at least one personal support, the method comprising: providing the walking aid knee wheeler of the wheeler kit as recited in claim 16; providing the at least one personal support; and reversibly coupling and supporting the at least one personal support to the chassis of the walking aid knee wheeler as the mounting interface (as discussed above), wherein, the coupling and supporting is arranged in a vertical position corresponding to a vertical position of at least one of the at least two axles of the walking aid knee wheeler (very broad limitation; the support is arranged vertically as discussed above and this position is relative to/corresponding to the vertical positions of the axels since the elements are all part of the same device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franson.

Franson teaches regarding Claim 20: The wheeler kit as recited in claim 19, but does not specifically teach the above wherein the mounting interface is arranged within a length which is less than 1/3 or 1/4 of a distance between the front axle and the rear axle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Franson to have the mounting interface arranged within the claimed distance ratio since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Franson would not operate differently with the claimed spatial relationship. Further, applicant places no criticality on the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784